Citation Nr: 0025408
Decision Date: 09/22/00	Archive Date: 03/12/01

DOCKET NO. 95-03 339               DATE SEP 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to service, connection for left arm sling palsy.

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to April 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal
from an April 1994 rating decision of the Portland, Oregon
Department of Veterans Affairs (VA) Regional Office (RO), which
denied service connection for sling palsy of the left arm and a
compensable evaluation for healed fracture of the left jaw. In
October 1986, the Board REMANDED these issues to the RO for
additional development.

In a September 1999 rating decision, the RO increased the
evaluation for the veteran's status post left mandible fracture to
20 percent. In a November 1999 statement, the veteran stated that
he was satisfied with the decision on this issue and did not wish
to continue his appeal. Therefore as the veteran withdrew the issue
of entitlement to an increased evaluation for healed fracture of
the left jaw, the Board no longer has jurisdiction of this issue.
See Fenderson v. West, 12 Vet. App. 119 (1999). Thus, the only
issue remaining before the Board is that of entitlement to service
connection for sling palsy of the left arm.

FINDING OF FACT

Left carpal tunnel syndrome was not caused by injury during
service.

CONCLUSION OF LAW

Left carpal tunnel syndrome was not incurred during service. 38
U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303 (1999).

2 -


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is necessary to determine if the veteran has
submitted well grounded claims within the meaning of 38 U.S.C.A.
5107(a) (West 1991), and if so, whether the VA has properly
assisted him in the development of his claim. A well grounded claim
is one which is plausible. A review of the record indicates that
the veteran's claim is plausible and that all relevant facts have
been properly developed.

Service connection may be granted for disability arising from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110 (West 1991). For the showing of chronic disease in
service, there is required a combination of manifestations
sufficient to identify the disease entity and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." When the fact of chronicity in service is not adequately
supported, then a showing of continuity after discharge is required
to support the claim. 38 C.F.R. 3.303(b) (1999). Service connection
may be granted for any disease diagnosed after discharge, when all
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

Service medical records show that the veteran complained of left
hand numbness, left wrist paresthesia and no grip strength in the
left hand. The impression was median/ulnar neuropathy, sling palsy.

At a December 1992 VA examination, the veteran complained of poor
grip strength and loss of sensation.from the left elbow to the
hand. On evaluation, there was significantly decreased left upper
extremity strength with diminished sensation in a patchy
distribution below the left elbow. The assessment included nerve
palsy involving the left upper extremity from a basic training
accident. During a February 1993 VA examination, the veteran
reported that he developed palsy in the left arm during basic
training and continued to experience neurological problems in the
left arm thereafter.

3 -

At a February 1998 VA examination, the examiner noted the veteran's
history of median ulnar neuropathy related to sling palsy during
service. The veteran complained that he has continued to experience
left arm numbness from the elbow down to the hand since that time.
He reported that he dropped things frequently and had decreased
power on the left. On evaluation, triceps were 4-/5 on the left,
wrist extensors were 4/5 on the left with much give away weakness,
and flexors were 4/5 on the left with much give away weakness. Grip
strength seemed to get weaker on evaluation. Sensation was totally
absent to temperature and vibratory sensation from the elbow down
which suggested loss of bone conduction which was not physiologic.
The impression was possible left radial nerve palsy at the spiral
groove related to sling placement. The examiner opined that there
was much functional embellishment related to the examination and
that he was likely stronger and had more sensation than he was
willing to admit. A March 1998 VA nerve conduction study revealed
no evidence of left radial or ulnar neuropathy; however, left
median nerve entrapment at the wrist was found. In a March 1998
addendum to the February 1998 VA examination following the nerve
conduction study, the examiner reported that there was no evidence
of radial neuropathy, but carpal tunnel syndrome was present. The
examiner opined that carpal tunnel syndrome was unlikely related to
the veteran's service.

The veteran is competent to report that on which he has personal
knowledge, that is what comes to him through his senses. Layno v.
Brown, 6 Vet. App. 465, 470 (1994). However, his statement that his
current numbness and loss of sensation of the his left arm resulted
from service cannot serve to well ground the claim because he is
not competent to make such an allegation, as this requires
competent medical evidence which indicates that the claim is
plausible or possible. Caluza, 7 Vet. App. at 507; see also
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown,
8 Vet. App., 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

The Board notes that at the December 1992 VA examination, although
the examiner did find decreased grip strength on the left, the loss
of sensation below the elbow was described as patchy. Moreover, a
nerve conduction study was not performed at

- 4 -

that time. Thus, it appears that the examiner's diagnosis of nerve
palsy involving the left upper extremity from a basic training
accident was based on the veteran's reported history of sling palsy
during service. There is no indication that the VA examiner
reviewed the veteran's records at that time. In fact, it does not
appear that the veteran's service medical records were available
for review until March 1993.

The Board finds more probative the 1998 medical opinion of the VA
physician who reviewed the contents of the claims file, noting the
veteran's injury in service in 1969. As noted above, the examiner,
prior to the nerve conduction study, opined that there was much
functional embellishment in the veteran's examination.
Subsequently, after a nerve conduction study revealed left median
nerve entrapment at the left wrist, but no evidence of left radial
or ulnar neuropathy (new or old), the examiner concluded that it
was unlikely that the veteran's current left carpal tunnel syndrome
was related to his active service.

The Board has provided reasons for attaching little, if any,
probative weight to the December 1992 medical opinion that appears
to support the claim and for attaching great probative weight to
the VA medical opinion that does not support the claim.
Additionally, the Board notes that the veteran did not complain of
left arm numbness or loss of sensation after 1969 until 1992.
However, the claims folder does contain VA medical records showing
complaints of other disabilities during this time. On balance, the
Board finds that the preponderance of the evidence is against the
claim, and it is denied.

5 -

ORDER

Service connection for left arm disability, diagnosed as carpal
tunnel syndrome, is denied.

NANCY I. PHILLIPS 
Member, Board of Veterans' Appeals

 - 6 -


 
